Citation Nr: 1449925	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO. 09-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine (neck disability).

2. Entitlement to service connection for chronic rhinitis, to include as secondary to service-connected migraines and sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from December 2007 and March 2009 rating decisions of the Salt Lake City, Utah, and St. Petersburg, Florida, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for chronic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's neck disability was at worst manifested by painful forward flexion of the cervical spine to 35 degrees, combined range of motion of the cervical spine of 245 degrees.

2.  The most probative evidence does not support a finding of functional loss beyond that contemplated by the current rating, ankylosis, muscle spasm, guarding, localized tenderness, vertebral body fracture, intervertebral disc syndrome requiring bed rest prescribed by a physician, or associated neurological impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

The Veteran's claim for entitlement to service connection for chronic rhinitis, to include as secondary to service-connected migraines and sleep apnea, is remanded in this decision.  Therefore, any deficiency in VA's duty to assist has resulted in harmless error and will not be discussed further.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A Benefits Delivery at Discharge notice issued in September 2007 and VA letter issued in July 2008 satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examination, along with VA treatment records, private treatment records, and lay evidence.
In April 2014 the Board remanded the Veteran's claim, in pertinent part, to obtain a VA examination to assess the nature and severity of his neck disability.  The claims folder contains a June 2014 VA examination report.  The Board finds the examination of the Veteran's neck disability to be adequate for VA purposes.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses supported by the medical record and adequate rationale.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at a hearing before the undersigned VLJ in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and the information that the Veteran could provide in support of his claim.  The Veteran's representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's cervical disability.  The record does not reflect that outstanding pertinent evidence that would substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating - Cervical Spine

The Veteran has asserted that a higher rating for his service-connected cervical spine arthritis is warranted.  Throughout the period on appeal, the Veteran's cervical spine disability is rated as 10 percent disabling.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's arthritis of the cervical spine is currently rated under Diagnostic Codes 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The most probative evidence consists of the two VA examinations conducted in October 2007 and June 2014.  The October 2007 examination report reflects that the Veteran had full range of motion of his neck and no limitation of motion after repetitive testing, although pain was increased.  The examiner found no evidence of spasm, tenderness, or ankylosis.  The examiner also noted that the Veteran's neck function was not limited by fatigue, weakness, incoordination, or lack of endurance after repeat testing.  There was no evidence of IVDS.

The June 2014 examination report reflects that the Veteran has forward flexion of the cervical spine to 35 degrees, and 245 degrees of combined movement.  No additional loss of motion was observed after repetitive testing, although pain increased.  The examiner did not observe any guarding or spasm that resulted in abnormal gait or spinal contour.  No ankylosis or IVDS were reported.  The Veteran also did not have any associated neurological impairments.

The evidence does not support finding that an evaluation in excess of 10 percent for the Veteran's cervical arthritis is warranted.  Under Diagnostic Code 5242, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As described, at no point during the period on appeal did the Veteran experience muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  The Veteran's neck disability was at worst limited to 35 degrees of forward flexion.  Additionally, no ankylosis was observed at any point during the period on appeal.

Consideration has been given to an increased rating for the Veteran's service-connected neck disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected neck disability is manifested by IVDS requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  Further, the evidence reflects that the Veteran does not have any associated neurological impairments.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported impaired ability to move his head, along with intense pain during flare-ups.  He has problems negotiating the work place due to neck pain, spasm, and limited range of motion.  However, the June 2014 examination report indicates that the Veteran's neck disability does not impact his ability to work.  Further, the medical evidence reflects that the Veteran's neck disability was not limited by incoordination, weakness, guarding, or excess fatigability.  While repetitive testing resulted in increased pain, no additional limitation of motion occurred as a result.  Therefore, the Board finds that any increased pain levels caused by repetitive use are already contemplated in the current 10 percent rating, and the Veteran's neck disability symptoms do not more nearly approximately a 20 percent rating.  Accordingly, a rating greater than 10 percent on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's neck disability is specifically contemplated by the schedular rating criteria.  The Veteran's neck disability has been manifested by degenerative arthritis, painful motion, and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5247.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his neck disability.  Rather, the record reflects that the Veteran is currently employed.  Although he does assert that his neck disability has a detrimental effect on his productivity, he has not alleged that he is, or was at any time, unemployable on account of his cervical spine arthritis.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected neck disability.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine, is denied.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

Per the Board's April 2014 remand directives, a VA medical opinion was obtained to determine the etiology of the Veteran's allergic rhinitis.  The June 2014 examiner's opinion regarding secondary service connection is inadequate because it does not provide a rationale for the opinion.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not identify what literature supported his conclusion that the Veteran's allergic rhinitis was not secondary to his service-connected migraines or sleep apnea, nor provide any other explanation as to why there was no relationship to a service-connected disability.  As such, remand is necessary to obtain a new opinion that is supported by adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed allergic rhinitis.  The claims file, including a copy of this remand, must be made available to the examiner. Any necessary medical tests should be conducted.  If the examiner deems a new examination is warranted, one should be scheduled.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis was caused or aggravated by either his service-connected migraine headaches (to include cluster headaches) or his sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must accompany any opinion rendered.  The examiner should identify any literature they rely on in rendering their opinion.
 
3. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.
 
4. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


